Citation Nr: 0003958	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-06 690 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of the expense of 
non-VA hospital care and other medical services from January 
19 to 21 1997, with the exception of initial emergency room 
care.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from July to December 1959 
and from October 1963 to July 1972.  This matter comes to the 
Board of Veterans' Appeals (Board) from a February 1998 
decision of the Department of Veterans Affairs (VA) Denver 
Medical Center (MC) which denied the appellant's claim for 
payment of the expenses of non-VA hospital care and other 
medical services from January 19 to 21, 1997.  The appellant 
disagreed with the decision and this appeal ensued.  


REMAND

The appellant seeks payment or reimbursement of the expense 
of non-VA hospital and medical services provided during 
January 1997 beyond "emergency room" treatment occurring on 
January 19, 1997, which VA has already agreed to pay.  See 
38 C.F.R. § 17.120 (eligibility for payment or 
reimbursement).  See also 38 C.F.R. § 17.121 (regarding 
limitations on payment or reimbursement of the costs of 
emergency hospital care and medical services not previously 
authorized).  He was admitted to a private medical facility 
on January 19, 1997 via the emergency room, treated for a 
gastrointestinal bleed, and discharged from that facility on 
January 21, 1997. 

In a March 1998 statement, the appellant indicated that he 
was forwarding to the VAMC "a copy of the most recent 
billing information" and a letter from his treating 
physician.  The physician's March 1998 letter is of record; 
however, the billing information described by the appellant 
is not of record.  That information may prove relevant to the 
adjudication of this claim; thus, a remand to secure this 
information is necessary.  

The case is REMANDED for the following action:

The VAMC should request that the 
appellant resubmit copies of the billing 
information, referenced in his March 1998 
statement.  All documents obtained should 
be associated with the claims file.  

After the development requested above has been completed to 
the extent possible, the VAMC should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the originating agency.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




